Citation Nr: 0706714	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-14 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 7, 2004 
for the award of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to August 
1945.  He was a prisoner of war of the German Government from 
October 1944 to May 1945.  
He died in February 2000.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The RO initially denied the appellant service connection for 
the cause of the veteran's death and entitlement to 
dependency and indemnity compensation (DIC) benefits under 
38 U.S.C.A. § 1318 in an unappealed June 2000 rating 
decision.  

In April 2005, the RO received the appellant's request to 
reopen her previously-denied service connection claim for the 
cause of the veteran's death.  A May 2005 rating decision 
reopened the claim, and granted the appellant service 
connection for the cause of the veteran's death, effective 
October 7, 2004.  This was the effective date of liberalizing 
regulations pertaining to POWs.  The appellant subsequently 
perfected an appeal as to the effective date assigned.

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
representative in January 2007.  Taking into consideration 
the appellant's advanced age, her motion for advancement on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2006).




FINDINGS OF FACT

1.  The appellant's initial claim of entitlement to service 
connection for the cause of the veteran's death, which was 
filed on March 14, 2000, was denied by the RO in June 2000.  
The appellant was notified of that denial by letter from the 
RO dated July 18, 2000.  She did not appeal.

2.  The appellant's reopened claim for service connection for 
the cause of the veteran's death was received by the RO on 
April 22, 2005.  

3.  A May 2005 rating decision granted the appellant service 
connection for the cause of the veteran's death based on 
revisions to the presumptive service connection regulations 
for POWs, which became effective as of October 7, 2004.


CONCLUSION OF LAW

There is no basis in law for the assignment of an effective 
date earlier than October 7, 2004 for the award of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

No VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  
The United States Court of Appeals for Veterans Claims has 
held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

The Board hastens to add that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2006).  The appellant engaged the services of 
a representative, was provided with ample opportunity to 
submit evidence and argument in support of her claim, and was 
given the opportunity to present testimony regarding her 
claim.  She has not requested a hearing before the Board.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Effective dates - liberalizing law

In relevant part, VA regulations pertaining to former POWs 
were amended in October 2004 to provide for service 
connection on a presumptive basis for former POWs who develop 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia).  See 38 C.F.R. 
§ 3.309(c) (effective October 7, 2004); see also 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).

Because the veteran's death certificate lists coronary artery 
disease (a condition commonly caused by atherosclerosis) as 
one of the causes of death, the revised criteria allowed for 
presumptive service connection for the cause of the veteran's 
death.

Where dependency and indemnity compensation benefits are 
awarded pursuant to a liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the law.  38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114(a) (2006).  

If a claimant requests review of her claim within one year 
from the effective date of the liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1) (2006).  
However, if the claimant requests review of her claim more 
than one year from the effective date of the liberalizing 
regulation, benefits may be authorized only for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3) (2006).

Analysis

As was noted in the Introduction, the appellant was initially 
denied service connection for the cause of the veteran's 
death in an unappealed June 2000 rating decision.  Several 
years after the denial of that claim, the regulations 
regarding presumptive service connection for former POWs were 
revised, effective October 7, 2004.  The next correspondence 
from the appellant after the initial June 2000 denial of 
service connection for the cause of the veteran's death came 
in April 2005, when she again claimed the same benefit.  
Given the revisions to the POW regulations in October 2004, 
her claim was granted.  

Because the appellant filed her reopened claim on April 22, 
2005, such would typically be the effective date of service 
connection.  See 38 C.F.R. § 3.400(q)(1)(ii) and (r) (2006) 
[commanding that with respect to service connection claims 
which are granted following the submission of new and 
material evidence, the effective date of the award will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later].  As noted above, however, where a 
claimant requests review of her claim within one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized from the effective date of the liberalizing 
provisions.  Such is the case here.  The appellant requested 
review of her claim in April 2005, within one year of the 
regulatory revisions which added atherosclerotic heart 
disease to the list of conditions for which presumptive 
service connection can be granted for former POWs.  

The appropriate effective date of service connection for the 
cause of the veteran's death is therefore October 7, 2004 - 
the effective date of the liberalizing regulation.  Such is 
the effective date that has been assigned by the RO.  An 
earlier date is not possible under 38 C.F.R. § 3.114(a), as 
that provisions specifically commands that benefits awarded 
pursuant to a liberalizing law "shall not be earlier than 
the effective date of the [liberalizing] act" (emphasis 
added).  October 7, 2004 is therefore the earliest effective 
date possible as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

During the pendency of her appeal, the appellant argued that 
the RO should have inferred a claim for a total disability 
rating based upon individual unemployability (TDIU) in July 
1995 (a rating decision dated that same month granted service 
connection for multiple disabilities, raising the veteran's 
combined disability rating to 80 percent).  Had the RO done 
this, the appellant argues, the veteran would have been in 
receipt of TDIU at the time of his death, thus entitling the 
appellant to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 from the time of her initial claim in March 2000.

The Board, however, need not address the merits of these 
arguments.  The appellant has not in fact been granted DIC 
under the provisions of 38 U.S.C. § 1318.  Absent the award 
of such benefits, the matter of an effective date therefor is 
moot.  The appellant has been granted service connection for 
the cause of the veteran's death under 38 U.S.C. § 1310.  The 
effective date for this award is the sole issue on appeal.  
For the reasons outlined above, the correct effective date is 
the date assigned by the RO, October 7, 2004, and an earlier 
effective date is unavailable under the law.  See 38 C.F.R. 
§ 3.114(a) 92006); see also Sabonis, supra.  

The appellant has not advanced any other arguments concerning 
why an effective date earlier than the currently assigned 
October 7, 2004 should be assigned, such as clear and 
unmistakable error (CUE) in the unappealed June 2000 rating 
decision.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002) [any claim of CUE must be pled with 
specificity].    

In summary, because the currently assigned effective date is 
congruent with the effective date of the liberalizing 
legislation, an earlier effective date is not possible as a 
matter of law.  See 38 C.F.R. § 3.114(a) (2006).  The benefit 
sought on appeal is accordingly denied.


ORDER

An effective date earlier than October 7, 2004 for the award 
of service connection for the cause of the veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


